SERVICES AGREEMENT PARTIES TACTICAL AIR DEFENSE SERVICES, INC. (“TADS”) AND TACTICAL AIR SUPPORT, INC.(“TAC AIR”) OVERVIEW HAS OFFERED TO LEASE (THE “LEASE”) AN EMBREAER (THE “EMB 314”) SUPER TUCANO TO TACTICAL AIR SUPPORT. THE SUPER TUCANO IS WORLD RENOWNED FOR ITS CAPABILITIES IN COUNTER INSURGENCY AND AIR TO GROUND ORDNANCE DELIVERIES.TAC AIR HAS THE PERSONNEL TO FLY, MAINTAIN, OPERATE THIS AIRCARFT AND MANAGE GOVERNMENT CONTRACTS.TADS HAS THE RESOURCES TO FUND AND EXPERIENCE TO SUPPORT THR EMB 314 OPERATIONS.TOGETHER THE COMPANIES CAN COMPETE AND WIN CONTRACTS USING THE EMB 314. DESCRIPTION JOINT VENTURE FOR OPERATIONS OF THE EMB TERM 36 MONTHS FROM THE OPERATING LEASE COMMENCEMENT. TADS OBLIGATIONS MAKE AVAILABLE A SECURITY DEPOSIT TO IN THE SUM OF $80,280.00. ALL LEASE PAYMENTS WILL BE PAID THROUGH TADS. UPON RECIEPT OF LEASE PAYMENTS FROM TAC AIR, TADS WILL FORWARD TO WITHIN 12 HOURS. TAC AIR OBLIGATIONS PAY ALL ASSOCIATED OPERATIONAL, ADMINSTRATIVE, MAINTENANCE AND INSURANCE COSTS FOR THE OPERATIONS OF THE EMB 314. TAC AIR WILL MAINTAIN FULL CONTROL OF THE EMB IN ADDITION, TAC AIR WILL PAY TO TADS: A MONTHLY INTEREST AMOUNT OF ONE (1%) PERCENT OF THE SECURITY DEPOSIT AMOUNT TO COVER THE DEPOSIT FINANCING, AND 30% OF THE HOURLY PROFIT CURRENTLY DEFINED AS $200/HOUR OR $85/HOUR WHENEVER A TADS PILOT IS FLYING THE EMB 314. PAYMENTS RENT (1ST MONTH): $2 RENT (2ND MONTH): $40,000 RENT (3RD MONTH): $60,000 RENT (4TH THROUGH 12TH MONTH): $80,200 ADDITIONAL RENT BEYOND 20 HOURS/MONTH AT $ CONFIDENTIALITY THE TERMS THIS SERVICES AGREEMENT SHALL BE CONFIDENTIAL. BINDING AFFECT THE PROVISONS OF THIS SERVICES AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF BOTH PARTIES. IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAVE EXECUTED THIS SERVICES AGREEMENT AS OF THE 2ND DAY OF MAY, 2011. /s/ RC Thompson /s/ Alexis C. Korybut RC THOMPSONALEXIS C. KORYBUT TACTICAL AIR SUPPORT, INCTACTICAL AIR DEFENSE SERVICES CHIEF EXECUTIVE OFFICERCHIEF EXECUTIVE OFFICER
